Citation Nr: 1000664	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a left knee disability.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to January 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In November 2004, the Veteran submitted claims of entitlement 
to service connection for a lumbar spine disorder and a 
bilateral hip disorder to include as secondary to his 
service-connected left knee disability.  Pursuant to these 
claims, the Veteran underwent two VA examinations in March 
2005.  The examiner was asked to conduct examinations to 
ascertain if the Veteran's then current lumbar spine 
arthritis and/or bilateral hip degenerative arthritis 
was/were the result of compensating for his service-connected 
left knee disability.  The examiner was requested to provide 
a rationale for any opinion expressed.  As a result of these 
examinations, the diagnoses were lumbar spine arthritis and 
bilateral hip degenerative arthritis.  The examiner opined 
that it was "not likely" that the Veteran's lumbar spine 
arthritis was related to his service-connected left knee 
disability, but did not elaborate as to why.  Further, the 
examiner found that the Veteran's bilateral hip degenerative 
arthritis was "not likely" related to his service-connected 
left knee disability, but instead was "a naturally occurring 
phenomenon."  With respect to the Veteran's lumbar spine 
arthritis, the examiner also opined that "the extent of 
aggravation from his altered gait is speculative."  With 
respect to his bilateral hip degenerative arthritis, the 
examiner similarly found that the "extent of aggravation 
from his awkward gait is speculative."

Service connection may be granted on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2009).  Service connection for certain 
chronic diseases, including arthritis, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection 
may also be granted on a direct basis for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Based upon a review of the Veteran's claims folder, the Board 
finds that there is a further duty to assist the Veteran with 
his service-connection claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The March 2005 VA 
examinations were inadequate.  The examiner did not provide a 
rationale for the opinion that the Veteran's lumbar spine 
arthritis was "not likely" related to his service-connected 
left knee disability.  Moreover, the examiner did not provide 
a rationale for the opinion that the degree of aggravation to 
the Veteran's lumbar spine arthritis and bilateral hip 
degenerative arthritis was speculative.  Further, the wording 
of the aggravation opinion could support a finding that no 
aggravation of the Veteran's lumbar spine arthritis or 
bilateral hip degenerative arthritis resulted, or that some 
aggravation resulted, but the degree to which was 
unascertainable.  A medical opinion that is unsupported and 
unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see 
also Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the 
Board finds that the March 2005 VA examinations are 
inadequate.  "Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, VA must provide an 
adequate one."  Barr v. Nicholson, 21Vet. App. 303, 311 
(2007).  As such, a remand is warranted in order for the RO 
to schedule the Veteran for additional VA examinations.

In January 2007, the Veteran perfected an appeal of the 
denial of the service-connection claims at issue herein.  In 
the appeal, the Veteran requested a Board hearing.  In June 
2007, the RO issued the Veteran a letter that provided him 
with details concerning a Decision Review Officer hearing 
that was scheduled to be held on June 19, 2007.  This letter 
was sent to the Veteran at an address in Garfield Heights, 
Ohio, and, although there was no evidence that it was 
returned as undeliverable, the Veteran did not appear for the 
hearing.  The Veteran's claim file did not include 
documentation that the RO sought an explanation from the 
Veteran as to why he failed to appear for the hearing.

In February 2009, the RO issued the Veteran a letter 
notifying him of a Travel Board hearing scheduled to be held 
on March 20, 2009.  A review of the claims file demonstrated 
that the Veteran did not appear for this hearing; the 
Veteran's claims file did not include documentation that the 
RO sought an explanation from the Veteran as to why he failed 
to appear.  The February 2009 notice letter was issued to a 
mailing address located in Bedford, Ohio, and there was no 
evidence that it was returned as undeliverable.  Prior to the 
February 2009 notice letter, the RO consistently used the 
Garfield Heights, Ohio, mailing address to communicate with 
the Veteran.  A review of the claims file did not reveal that 
the Veteran submitted a request to have his address of record 
changed from the Garfield Heights, Ohio, address to the 
Bedford, Ohio, address.

Notably, in January 2009, the Veteran's representative 
submitted a pre-certification review wherein it was indicated 
that a video Board hearing was held on June 19, 2007.  
Moreover, in a December 2009 brief, the Veteran's 
representative asserted that the Veteran had "provided 
credible and persuasive testimony to support his 
contentions" and requested that the Board "review the sworn 
testimony as contained in the hearing transcript."  As noted 
above, the Board found no evidence in the Veteran's claims 
file that a hearing was conducted pursuant to the service-
connection claims titled above.  Based on the above, in order 
to accord the Veteran due process, the appeal must be 
remanded to ascertain the Veteran's correct mailing address 
and to schedule the Veteran for a Travel Board hearing if he 
still wishes that one be held.  38 C.F.R. § 3.103(c) (2009); 
see also 38 C.F.R. §§ 20.700, 20.702 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
ask if he still wishes to be scheduled for 
a hearing before the Board.  If the RO 
receives an affirmative response, the RO 
must schedule the Veteran for a hearing 
before the Board with respect to his 
claims in this case.

2.  The RO must also contact the Veteran 
and afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims of 
entitlement to service connection for 
lumbar spine arthritis and for bilateral 
hip degenerative arthritis, both to 
include as secondary to his service-
connected left knee disability.  The RO 
must then obtain copies of the related 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.  The Veteran must be afforded the 
appropriate examination to determine the 
presence of a lumbar spine and/or 
bilateral hip disorder, and whether any 
found lumbar spine or bilateral hip 
disorder is related to or aggravated by 
the Veteran's service-connected left knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail, to include arthritis.  
Should the examiner determine that any 
found lumbar spine disorder and/or 
bilateral hip disorder is related to or 
aggravated by the Veteran's service-
connected left knee disability, the 
examiner must report the frequency and/or 
persistence of any associated symptoms.  
Specifically, if arthritis is found, the 
examiner must report the range of motion 
and the functional limitations, if any.  
The examiner must also state if the 
related lumbar spine and/or bilateral hip 
disorder causes weakened movement, excess 
fatigability, and incoordination, and if 
so, further state whether the severity of 
these manifestations impacts upon the 
ability of the Veteran to perform average 
employment in a civil occupation.  If the 
severity of these manifestations can not 
be quantified, the examiner must so 
indicate.  With respect to the subjective 
complaints of pain, the examiner must 
state whether pain is visibly manifested 
on movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disorder(s), or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
disorder(s).  A complete rationale for any 
opinion expressed must be included in the 
examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


